United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Wayne, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1507
Issued: February 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2009 appellant, through his attorney, filed a timely appeal from an April 8,
2009 nonmerit decision of the Office of Workers’ Compensation Programs denying his request
for reconsideration. As there is no merit decision issued within 180 days, the Board lacks
jurisdiction to review the merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his case under 5 U.S.C. § 8128.
FACTUAL HISTORY
On January 23, 2006 appellant, then a 65-year-old temporary rural carrier, filed a claim
for injuries sustained in a January 21, 2006 motor vehicle accident. The Office accepted the
claim for a closed fracture of the mandible, a closed skull fracture, an open wound of the left
auditory canal, a cerebral laceration, a posterior dislocation of the left elbow, a dislocated right
fifth finger at the proximal interphalangeal joint and a contusion of the face and scalp. Appellant
stopped work on January 21, 2006 and underwent surgery on January 22, 2006 for a repair of his

left ear canal laceration, mandible fracture and dislocated left elbow. He returned to limited-duty
employment on May 9, 2006 and to full duty on May 22, 2006. The employing establishment
terminated appellant from employment on May 23, 2006.
On January 20, 2007 appellant filed a claim for a schedule award. In a report dated
September 26, 2007, Dr. Charles R. Kershner, a Board-certified orthopedic surgeon and Office
referral physician, reviewed appellant’s history of a January 21, 2006 motor vehicle accident
“with multiple injuries including a posterior dislocation of his left shoulder and closed injury to
the proximal interphalageal joint of his right little finger.” He found that appellant had a six
percent permanent impairment of the left upper extremity and a five percent permanent
impairment of the right upper extremity due to loss of range of motion of the left elbow and right
little finger.
By decision dated February 28, 2008, the Office granted appellant a schedule award for a
six percent permanent impairment of the left upper extremity and a five percent permanent
impairment of the right upper extremity. The period of the award ran for 34.32 weeks from
September 26, 2007 to May 23, 2008. The Office noted that on October 24, 2007 Dr. Nabil
Angley, a Board-certified orthopedic surgeon and Office medical adviser, reviewed and
concurred with Dr. Kershner’s findings.
On February 20, 2009 appellant requested reconsideration. He related that the
information that he received with the February 28, 2008 decision contained evidence relevant to
another claimant and asserted that his claim was “mixed up” with that other claimant. He noted
that the Office, in its February 28, 2008 decision, referred to an injury to his right upper
extremity and an examination by Dr. Angley. Appellant denied having a right upper extremity
injury or being examined by Dr. Angley.
On April 8, 2009 the Office informed appellant’s attorney that it had reviewed his case
record and could not find documents relevant to another claimant. It requested that he return any
evidence received that pertained to another claimant. In an April 8, 2009 telephone call, a claims
examiner informed appellant that she had reviewed the February 28, 2008 decision and that all of
the medical evidence discussed referred to him. She noted that the decision thus did not warrant
review. By decision dated April 8, 2009, the Office denied merit review of its February 28, 2008
schedule award determination.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) submit relevant and
pertinent new evidence not previously considered by the Office.2 To be entitled to a merit
1

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
2

20 C.F.R. § 10.606(b)(2).

2

review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.3 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.4
The Board has held that the submission of evidence, which repeats or duplicates evidence
already in the case record, does not constitute a basis for reopening a case.5 The Board also has
held that the submission of evidence, which does not address the particular issue involved, does
not constitute a basis for reopening a case.6 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.7
ANALYSIS
The Office accepted that appellant sustained injuries due to a January 21, 2006 motor
vehicle accident. By decision dated February 28, 2008, it granted him a schedule award for a
five percent permanent impairment of the right upper extremity and a six percent permanent
impairment of the left upper extremity. The Office based the schedule award on the
September 26, 2007 report of Dr. Kershner, who found that appellant had a right upper extremity
impairment of five percent due to loss of range of motion of the right little finger and a left upper
extremity impairment of six percent due to loss of range of motion of the left elbow. It further
noted that Dr. Angley, the Office medical adviser, concurred with Dr. Kershner’s opinion.
In his February 20, 2009 request for reconsideration, appellant asserted that he received
evidence relevant to another claimant with the February 28, 2008 Office decision. He did not,
however, submit any evidence in support of his contention or show how this would alter the
outcome of the Office’s schedule award decision. Thus, appellant’s argument does not have a
reasonable color of validity such that it would warrant reopening his case for merit review.8
Appellant additionally maintained that the Office’s February 28, 2008 decision referred
to a claimant who was examined by Dr. Angley and had a right upper extremity injury. He noted
that he was not examined by Dr. Angley and did not sustain an injury to his right upper
extremity. Dr. Angley, however, was not an examining physician but instead an Office medical
adviser who reviewed Dr. Kershner’s September 26, 2007 impairment evaluation at the request
of the Office. Dr. Kershner found that appellant had a five percent permanent impairment of the
right upper extremity due to loss of range of motion as a result of his dislocated right little finger,
an injury he sustained at the time of his January 21, 2006 work injury. Consequently, appellant’s
3

Id. at § 10.607(a).

4

Id. at § 10.608(b).

5

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

6

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

7

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

8

M.E., 58 ECAB 309 (2007); Elaine M. Borghini, 57 ECAB 549 (2006).

3

argument does not have a reasonable color of validity sufficient to warrant reopening his case for
merit review.9
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his case under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 8, 2009 is affirmed.
Issued: February 18, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

4

